Title: To James Madison from Lewis Frederick De Lesdernier, 14 July 1807
From: De Lesdernier, Lewis Frederick
To: Madison, James



District of Passamaquoddy 14 July 1807

Continuation, stating the conduct of J Flintoph, commander of his Britannic majesty’s armed schooner the Pogge.
On the 6th. instant, in the evening late, the Pogge again made her appearance in this bay, and immediately under her guns, boarded and removed two American vessels, and took out of another the master and two hands: also, by after information, vexed two others, one was fired upon: several shot out her rigging and sails, examined and dismissed; the other was taken, crew removed on board the armed vessel, manned and brought back under her guns, as may further appear by the list herewith, and depositions from No. 1. to 8.
Narration.  On the 7th. instant early, being informed of the foregoing circumstances, I embarked in the revenue boat, accompanied by several of the principal inhabitants of Moose island, and proceeded to the southerly part of the port; we saw three cannon fired a head of the revenue boat; judge Lincoln’s boat having put off a little before us, having two women and a child, with other passengers, three shot just mentioned were fired at her.  The revenue boat proceeded on round eastward of Dudley island to Rice’s or Fred isle.  I was surprized we had not been fired upon, when we learnt every boat that passed in sight of the vessel had been brought to and forced along side.  I felt a conviction that an interview with the commander was indispensible, but judged it imprudence to board in foreign jurisdiction, in my own boat, and unintroduced.  I proceeded to Snuglive on the island of Campo Bello: here I saw several which had been on board and were dismissed, who stated that a 12 lb: carronade had been loaded and repeatedly ordered to be fired into the revenue boat.  A British gentleman who had also been on board, observed that this commander acted like one insane or mad.
Having met with Colonel Thomas Wyen (a judge of the bench, for the county of Charlotte) having acquainted him with my object of requesting his introduction, he unhesitatingly took me into his boat, and repaired along side this armed vessel, where after a guard being placed over the boat to prevent all intercourse between the vessel and boat, I was admitted on deck and below.
Previously, and with much irritation, the Commander peremptorily rejected any less demand or explanations relating to the present situation of the vessels in his custody, which I desired to present, make and require; but the general observation made was breach of treaties, incroachment of territory, and illicit trade.
I took the liberty to expostulate as to his firing shot, without his jurisdiction, but in vain; he should fire as often, when and where he pleased; got so petulant as to be rude, and use illiberal language, ordered colonel Wynn immediately over the side into his boat, repeating I was admitted to retire with a little more gentleness.  I was glad to withdraw from such imperiousness.  Shortly after I got on shore he dismissed one vessel, and the master of the sloop and his two people as per list.
The same afternoon he fell down the tide, and went eastward with the other two.
A true report.

(signed) Lewis Frederick de Lesdernier.

